United States Court of Appeals
                       For the First Circuit


No. 16-1737



    DAMARIS MALDONADO-VIÑAS; JUAN CARLOS IGLESIAS-MALDONADO;
               and JOSÉ CARLOS IGLESIAS-MALDONADO,

                       Plaintiffs, Appellees,

                                 v.

              NATIONAL WESTERN LIFE INSURANCE COMPANY,

                       Defendant, Appellant.



                            ERRATA SHEET


     The opinion of this court issued on June 29, 2017, is amended
as follows:

     On page 8, line 5, insert the word "to" between "Western" and
"return"